Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  


          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 2-7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2 and 12 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. Claim 3-7 and 13 are allowable because of dependency.     




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krasulick, US 20160111407 A1.
Regarding claims 1, Krasulick teaches a method (see figs. 1-13) comprising: forming a semiconductor wafer (see at least fig. 3) comprising: 
a layer of protection material deposited on a first side of the semiconductor wafer (see at least pa. 0069, planarizing material/film used for bonding or pa. 0081, 0072, as protection layer as protection layer such as reducing stress, also pa. 0099); separating the semiconductor wafer into a plurality of semiconductor dies (see at least fig. 3); and forming a bonded structure by placing the plurality of dies on a silicon-on-insulator (SOI) wafer (see at least fig. 3) that comprises one or more waveguides (see fig. 1, item 130), the plurality of dies placed on the SOI wafer such that the layer of protection material on the first side of each of the plurality of dies is in contact with a second side of the SOI wafer (see fig. 3 and at least pa. 0069, planarizing material/film used for bonding or pa. 0081, 0072, and pa. 0099).
However, Krasulick is silent on the above layer being film.  Nonetheless, it would have been obvious/well-known to those of ordinary artisan skilled in the art when the invention was made that in micro-scale processing dies/chips the layer(s) is/are considered as “film” as to provide stacking layers/films of a device for intended processing/purpose. 

Krasulick further teaches: 
8. (Original) The method of claim 1, wherein forming the bonded structure comprises applying heat (see at least fig. 3 and pa. 0050).  
9. (Original) The method of claim 8, wherein the heat is applied to one or more of the plurality of dies (see at least fig. 3 and pa. 0050).    
Regarding claims 10-11, Krasulick is silent on wherein forming the bonded structure comprises applying pressure, wherein the pressure is applied to one or more of the plurality of dies. Though such limitation is arguably inherent as bonding would requires to mount or press the semiconductor compound to the SOI layer with interfacing/bonding material in-between, nonetheless, it would have been obvious/well-known to those of ordinary artisan skilled in the art when the invention was made perform the pressing/pressure between the dies and the semiconductor compound as such pressing/pressure is extremely conventional and it provides enhanced stacking layers/films of a device for intended processing/purpose. 
Regarding claims 14, Krasulick is silent wherein the film has a height between 2 and 50 nanometers. nonetheless, it is well-known to those of ordinary artisan skilled in the art when the invention was made that the die/chip layer widths are thin layers that are ordinarily in sub-micron scales and it would have been obvious to a person of ordinary artisan skilled in the art when the invention was made to choose a very thin film of the bonding material there in between as such thickness as insulating ultra thin layer (i.e., US 20150270684 A1, pa. 0096) being conventional, if necessary the examiner takes official notice, as it provides enhanced stacking layers/films of a device for intended processing/purpose and that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) . 
 
Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20020182827 A1
US 20150016777 A1
US 6614947 B1
US 6510259 B1
US 6324313 B1
US 20140086527 A1
US 20150226918 A1
US 20130259077 A1
US 20040151227 A1
US 20110123152 A1
US 20170047312 A1
US 6282219 B1
US 20130051729 A1
US 20090180731 A1
US 9864134 B2
US 20150293302 A1
US 20150212266 A1
US 20130210214 A1
US 20120149148 A1
US 20100046883 A1
US 6671443 B2
US 20050201715 A1
US 20120195336 A1
US 20120014837 A1
US 20100247030 A1
US 20050163425 A1
US 7260293 B1
US 8213751 B1
US 20160252692 A1
US 20090303475 A1
US 20100166360 A1
US 5394490 A
US 20140098833 A1
US 20130279845 A1
US 20030113067 A1
US 20070111478 A1
US 20160111407 A1
US 20120057816 A1
US 20110085577 A1
US 9348099 B2
US 20050054130 A1
US 20130189804 A1
US 20160372387 A1
US 20150277041 A1
US 5263111 A
US 9197804 B1
US 20200243487 A1
US 20060239605 A1
US 20030108269 A1
US 20100111128 A1
US 20170351027 A1
US 20170092809 A1
US 9647171 B2
US 6934455 B2
US 20150270684 A1
US 20090245298 A1
US 20160238795 A1
US 20150303653 A1
US 5815615 A
US 20150253500 A1
US 20040033004 A1
US 20050053383 A1
US 20120057822 A1
US 20110286695 A1
US 20020028045 A1
US 20050208694 A1
US 20040125846 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883